THE THIRTEENTH COURT OF APPEALS

                                   13-20-00514-CV


           Janie Marie Cavazos as next friend of Magdalena Robles-Aguirre
                                          v.
Finance of America Reverse, LLC, Finance of America Structured Securities Acquisition
             Trust 2017-HB1, and Wilmington Savings Fund Society FSB


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                       Trial Court Cause No. 2019-DCL-00130


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 15, 2021